Citation Nr: 0534165	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  05-04 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to special monthly pension based upon the need 
for regular aid and attendance of another person.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty from August 1971 to August 
1973.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a February 2004 rating decision of the 
St. Louis, Missouri, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied entitlement to special 
monthly pension based upon the need for regular aid and 
attendance of another person and entitlement to special 
monthly pension at the housebound rate.  In a May 2005 
decision, the RO determined that entitlement to special 
monthly pension at the housebound rate was warranted.  Thus, 
that issue was resolved.  


FINDING OF FACT

The veteran's vision in both eyes is not less than 5/200 and 
he does not have concentric contraction of the visual field 
to 5 degrees or less; he is not a patient in a nursing home 
because of incapacity; and he has not established a factual 
need for aid and attendance.


CONCLUSION OF LAW

The requirements for special monthly pension based upon the 
need for regular aid and attendance of another person have 
not been met.  38 U.S.C.A. §§ 1502, 1521 (West 2002 & Supp. 
2005);38 C.F.R. § 3.351 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 
 
First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
an October 2003 letter from the RO to the claimant.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and the claimant 
was afforded additional time to submit such evidence.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The claimant was also provided notice that the 
claimant should submit pertinent evidence in the claimant's 
possession per 38 C.F.R. § 3.159(b)(1).  The claimant was 
advised of how and where to send this evidence and how to 
ensure that it was associated with the claim.   

VCAA notification predated adjudication of this claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).
 
Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.   
 
Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  Pertinent medical records have been obtained and 
the veteran has been afforded two VA examinations.  The 
records satisfy 38 C.F.R. § 3.326.  The Board finds that VA 
has done everything reasonably possible to assist the 
claimant.  There is sufficient competent medical evidence of 
record to decide the claim, as set forth below.  See 
38 C.F.R. § 3.159 (c)(4).   
 
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Increased pension benefits are payable to a veteran who needs 
regular aid and attendance.  38 U.S.C.A. § 1521(d); 38 C.F.R. 
§ 3.351(a)(1).  The veteran is in need of regular aid and 
attendance if he is helpless or is so nearly helpless as to 
require the regular aid and attendance of another person.  
The criteria for establishing the need for aid and attendance 
include consideration of whether the veteran is blind or is 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; whether the person is a 
patient in a nursing home because of incapacity; or whether 
the veteran establishes a factual need for aid and 
attendance.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(b)(c).  
Under the provisions of 38 C.F.R. § 3.352(a), the criteria 
include the inability of the veteran to dress or undress 
himself; to keep himself ordinarily clean; whether he 
requires frequent adjustment of any special prosthetic or 
orthopedic appliances; inability to feed himself; inability 
to attend to the wants of nature; or incapacity that requires 
assistance on a regular basis to protect himself from hazards 
or dangers incident to his daily environment.  It is only 
necessary that the evidence establish the veteran is so 
helpless as to need regular aid and attendance not that there 
be a constant need.  

The veteran suffered multiple stab wounds to the lung, left 
kidney, spleen, stomach, colon, chest wall, and abdominal 
wall.  He underwent surgery in 1989 for repair thereof.  He 
underwent thoracotomies, repair of the left lung, oversewing 
of the left chest wall, a splenorrhaphy, repair of the 
inferior pole of the kidney, oversewing of the gastric 
laceration colostomy and mucous fistula, and placement of a 
marlex mesh to the anterior abdominal wall.  He later 
underwent revision of the colostomy.  He was awarded VA 
pension benefits in a January 1990 rating decision.  

In July 2003, the veteran was hospitalized for upper 
gastrointestinal bleeding due to nonsteroidal anti-
inflammatory agent-induced gastritis and a gastric ulcer.  At 
that time, it was noted that the veteran lived alone and used 
a walker to ambulate.  During his hospitalization, the 
bleeding was controlled.  It was noted that he had a gastric 
ulcer; respiratory acidosis with obesity hyperventilation 
syndrome, pulmonary hypertension, and chronic obstructive 
pulmonary disease; left extremity edema with a history of 
chronic hypercapnia; and generalized anxiety disorder.  The 
next month, it was also noted that the veteran had sleep 
apnea.  

Thereafter, in September 2003, a claim for special monthly 
pension was received.  

In November 2003, the veteran was afforded a VA aid and 
attendance/housebound examination.  It was noted that the 
veteran was using homecare equipment for breathing.  He was 
300 pounds and moderately obese.  He demonstrated no 
restriction with regard to his upper extremities and was able 
to grip, perform fine motor movements, and had the ability to 
self-feed, button clothing, shave, and attend to the wants of 
nature.  He demonstrated no restrictions of the lower 
extremities.  The veteran exhibited no restrictions of the 
spine, trunk, or neck.  With regard to his other systems, the 
examiner noted that the veteran had a colostomy from old 
abdominal trauma.  He also had hypertension and chronic 
obstructive pulmonary disease.  The examiner opined that the 
veteran was able to walk one block without the assistance of 
another person.  He left his home 1-2 times daily.  The 
diagnoses were hypertension, chronic obstructive pulmonary 
disease, gastric ulcer in July 2003, headaches.  The examiner 
certified that daily skilled services were not indicated.  
Thereafter, the veteran continued to receive care for his 
disabilities.  

In March 2005, the veteran was afforded another VA aid and 
attendance/housebound examination.  The claims file was 
reviewed.  It was noted that the veteran's prior stab wounds 
resulted in intestinal and colonic perforations which 
required extensive surgery.  Nevertheless, the removal of 
large portions of the colon did not allow the surgeons to 
reanastomose the colon to the rectum.  Therefore, since 1990, 
the veteran had used a colostomy.  In addition, the veteran 
had other disabilities to include Type II diabetes mellitus, 
pulmonary disability which required to the use of oxygen 
therapy, hypertension, and degenerative disc disease of the 
lumbar spine.  It was noted that the veteran was currently 
living in a shelter for men.  The examiner indicated that the 
veteran was able to dress and undress himself without 
assistance.  He was able to bathe, shave, and clean himself 
without assistance.  He was able to feed himself without 
assistance.  It appeared that the veteran was fully 
functionally capable of self-care and presumed employment 
despite his retirement to use a colostomy and colostomy bag.  
The veteran spent his days walking the streets and had no 
physical problems doing so.  

The veteran has been a myriad of nonservice-connected 
disabilities.  In pertinent part, he has been assigned a 100 
percent rating for laceration of the transverse colon, status 
postoperative stab wound to the abdomen, status postoperative 
colostomy.  He has also been assigned a 100 percent rating 
for sleep apnea with chronic carbon monoxide retention and 
constant home oxygen.  In addition, he is status 
postoperative splenorrhaphy.  He has hypertension, diabetes 
mellitus, degenerative disc disease, headaches, residual 
scarring, a generalized anxiety disorder, and genitourinary 
dysfunction.

However, despite the veteran's many disabilities, the 
criteria for aid and attendance benefits are not met.  The 
record does not show nor does the veteran contend that his 
vision in both eyes is 5/200 or less or that he has 
concentric contraction of the visual field to 5 degrees or 
less.  He is not a patient in a nursing home because of 
incapacity.  He lives on his own in a men's shelter and lived 
independently before living at his current residence.  
Moreover, the veteran does not establish a factual need for 
aid and attendance.  The veteran is able to dress and undress 
himself; to keep himself ordinarily clean; he does not 
require frequent adjustment of any special prosthetic or 
orthopedic appliances because he does not have any; he is 
able to feed himself and actually prepares his own meals; he 
is able to attend to the wants of nature; and he does not 
have incapacity that requires assistance on a regular basis 
to protect himself from hazards or dangers incident to his 
daily environment.  There is no question that the veteran has 
significant disabilities, primarily his laceration of the 
transverse colon, status postoperative stab wound to the 
abdomen, status postoperative colostomy, and his sleep apnea 
with pulmonary impairment.  However, he is nonetheless able 
to care for his own basic needs.  Two VA examinations show 
that this is the case.  These examinations are not 
contradicted by the record and show the current level of 
severity.  The veteran is able to get around on his own and 
is able to function independently with regard to his personal 
needs.  He spends his days independently.  

The veteran has emphasized the negative impact on his life 
with regard to his colostomy as well as financial concerns.  
While the Board is sympathetic to the veteran's situation 
with regard to his colostomy, other disabilities, and 
financial situation, the competent medical evidence 
establishes that the requirements for special monthly pension 
based upon the need for regular aid and attendance of another 
person have not been met.


ORDER

Special monthly pension based upon the need for regular aid 
and attendance of another person is denied.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


